[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             AUG 8, 2007
                              No. 06-11562                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 05-60214-CR-JIC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

DEVON THOMAS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (August 8, 2007)

Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Mark C. Katzef, appointed counsel for Devon Thomas in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Thomas’s convictions and

sentences are affirmed.

      While Thomas’s counsel filed an Anders brief, we recognize that Thomas

filed pro se another brief attempting to raise six claims of ineffective assistance of

counsel. Because claims of ineffective assistance of counsel are best presented in a

28 U.S.C. § 2255 motion rather than on direct appeal, we decline to consider these

claims. See Massaro v. United States, 538 U.S. 500, 504-05, 508, 123 S. Ct. 1690,

1693-94, 1696 (2003).

      AFFIRMED.




                                           2